NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-20 are presented for examination. Applicant filed a request for continued examination (“RCE”) on 12/08/2020 amending claims 1-4, 6, 8, and 11-18, and arguing against the previous § 101 rejection. In light of Applicant’s arguments, the terminal disclaimer filed by Applicant on 02/12/2021, and Examiner’s Amendment below, Examiner withdraws the previous double patenting and § 101 rejections and finds claims 1-20 allowable. Therefore, claims 1-20 are ALLOWED. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Sora Ko on February 12, 2021.

IN THE CLAIMS:

1. (Currently Amended) A device, comprising: 
one or more memories; and 
one or more processors, communicatively coupled to the one or more memories, configured to: 
determine to match a transaction and an account based on receiving a request the account to be used to complete the transaction, the transaction being associated with an account user, the account being associated with an account owner that owns the account, , and the request being received from a user device associated with the account user or from a transaction backend device associated with completing the transaction; 
process information related to the account user, the transaction, and account owners that own accounts after determining to match the transaction and the account, the accounts including the account, the account owners including the account owner, and the account being associated with receiving a benefit for using the account to complete the transaction; 
determine scores for different combinations of the account user, the transaction, and the account owners after processing the information, -2-PATENT Attorney Docket No. 0104-0017C2wherein each score indicates one or more of: 
an extent to which a particular offer from the account owner matches the transaction, 

an amount of the benefit that can be received in association with using the account of the account owner to complete the transaction, 
an extent to which an objective, associated with the transaction, can be optimized, 
an extent to which the information related to the account user satisfies a preference of the account owner, or 
an extent to which information related to the account owner 
determine a match between the transaction and the account based on identifying a highest score of the scores for the different combinations, the match indicating that the account is to be used to complete the transaction; 
output other information that identifies the match after determining the match, the match identifying the account user and the account;
generate a security token to be used to allow the account user to complete the transaction using the account based on the other information identifying the account user and the account; 
determine a first set of instructions to configure determined match, the first -3-PATENTset of instructions being associated with the security token; 
configuring 
transmit, to [[a]] the transaction backend device, a second set of instructions to process the transaction, the second set of instructions configuring 

2. (Currently Amended) The device of claim 1, wherein the one or more processors are further configured to: 
identify values for one or more factors related to the account user, the transaction, or the account owners based on processing the information; and 


3. (Currently Amended) The device of claim 2, wherein the one or more factors relate to at least one of: a value of the transaction, a location of the transaction, an item or a service being obtained with the transaction, a preference of the account owner or account user, a benefit associated with each of the accounts, or an objective associated with the transaction or the accounts.




4. (Currently Amended) The device of claim 1, wherein the one or more processors are further configured to: 
perform a comparison of values for one or more factors related to the account user, the transaction, or the account owners after processing the information; and 

  
5. (Currently Amended) The device of claim 1, wherein the one or more processors, when determining the match, are further configured to: 
determine the match based on a score[[,]] of the scores, for a combination[[,]] of the different combinations, satisfying a threshold.  

6. (Currently Amended) The device of claim 1, wherein the one or more processors, when outputting the other information, are further configured to: 
information associated with the account user or the transaction after determining the match.  

7. (Currently Amended) The device of claim 1, wherein the one or more processors are further configured to: 
provide, to the transaction backend device or a transaction terminal, a notification related to a use of the account to complete the transaction, the notification requesting input approving the use of the account to complete the transaction.  

8. (Currently Amended) A non-transitory computer-readable medium storing instructions,
determine to match a transaction and an account based on a request, the account to be used to complete the transaction, the transaction being associated with an account user, the account being associated with an account owner that owns the account, the account user being distinct from the account owner, and the request being received from a user device associated with the account user or from a transaction backend device associated with completing the transaction; 
process information related to the account user, the transaction, and account owners that own accounts after determining to match the transaction and the account, the accounts including the account, -6-PATENTthe account owners including the account owner, and the account being associated with receiving a benefit for using the account to complete the transaction
determine scores for different combinations of the account user, the transaction, and the account owners after processing the information,[[;]] 
an extent to which a particular offer from the account owner matches the transaction, 
an extent to which the particular offer from the account owner matches a preference related to the account user, 

an extent to which an objective, associated with the transaction, can be optimized,
an extent to which the information related to the account user satisfies a preference of the account owner, or -7-PATENT U.S. Patent Application No. 15/888,576 Attorney Docket No. 0104-0017C2 
an extent to which information related to the account owner 
determine a match between the transaction and the account based on identifying a highest score of the scores for the different combinations, the match indicating that the account is to be used to complete the transaction;
output other information that identifies the match after determining the match, the match identifying the account user and the account; 
generate a security token to be used to allow the account user to complete the transaction using the account based on the other information identifying the account user and the account; 
determine a first set of instructions to configure determined match, the first set of instructions being associated with the security token; 
transmit, to the transaction card associated with the account user, the first set of instructions and the security token configuring 
configuring 
 
9. (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the one or more instructions,  when executed by the one or more processors, further cause the one or more processors to: 
determine the scores based on one or more factors identified in the information.
  
10. (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
determine the match based on a first score[[,]] of the scores, for a first combination[[,]] of the different combinations, being higher relative to a second score[[,]] of the scores, for a second combination of the different combinations.  

11. (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
update another account associated with the account user to identify that the transaction and the account have been matched after determining the match. 
 


12. (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the one or more instructions,  when executed by the one or more processors, further 
process, after determining to match the transaction and the account, the information identifying a service being obtained with the transaction, a -9-PATENTpreference of the account owner or the account user, the benefit associated with the account 
determine the scores based on at least one of: the value of the transaction, the location of the transaction, the item or the service being obtained, the preference of the account owner or the account user, the benefit associated with the account 

13. (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
determine to match the transaction and the account after receiving the request from the user device. 

14. (Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
provide the security token to the user device associated with the account user to facilitate the use of the account information to complete the transaction. 
 
15. (Currently Amended) A method, comprising: 
determining, by a computing device, to match a transaction and an account based on receiving a request the account to be used to complete the transaction, the transaction being associated with an account user, the account being associated with an account owner that owns the account, , and the request being received from a user device associated with the account user or from a transaction backend device associated with completing the transaction; 
processing, by the computing device, information related to the account user, the transaction, and account owners that own accounts after determining to match the transaction and the account, the accounts including the account, the account owners including the account owner, and the account being associated with receiving a benefit for using the account to complete the transaction; 
determining, by the computing device, scores for different combinations of the account user, the transaction, and the account owners after processing the information, wherein each score indicates one or more of: 

an extent to which the particular offer from the account owner matches a preference related to the account user, 
an amount of the benefit that can be received in association with using the account of the account owner to complete the transaction, 
an extent to which an objective, associated with the transaction, can be optimized, 
an extent to which the information related to the account user satisfies a preference of the account owner, or 
an extent to which information related to the account owner 
determining, by the computing device, a match between the transaction and the account based on identifying a highest score of the scores for the different combinations, the match indicating that the account is to be used to complete the transaction; 
outputting, by the device, other information that identifies the match after determining the match, the match identifying the account user and the account; 
generating, by the computing device, a security token to be used to allow the account user to complete the - 12 -PATENTtransaction using the account based on the other information identifying the account user and the account; 
determining, by the computing device, a first set of instructions to configure determined match, the first set of instructions being associated with a-the security token; 
computing device and to the transaction card associated with the account user, the first set of instructions and the security token configuring 
transmitting, by the computing device and to [[a]] the transaction backend device, a second set of instructions to process the transaction, the second set of instructions configuring 

16. (Currently Amended) The method of claim 15, further comprising: 
determining, by the computing device, a first score for a first factor related to the account user, the transaction, or the account owner; 
determining, by the computing device, a second score for a second factor related to the account user, the transaction, or the account owner; and 
determining, by the computing device, a score[[,]] of the scores[[,]] based on the first score for the first factor and the second score for the second factor. 
 
17. (Currently Amended) The method of claim 15, further comprising: 
providing, by the computing device, to [[a]] the user device associated with the account user, the security token, the security token being associated with facilitating the use of the account information to complete the transaction. 
 


18. (Currently Amended) The method of claim 15, further comprising: 
determining, by the computing device, weights for different factors related to the account user, the transaction, or the account owners after processing the information identifying 

19. (Currently Amended) The method of claim 18, wherein determining the scores further comprises: 
determining, by the computing device, the scores based on the weights for the different factors after determining the weights.  

20. (Currently Amended) The method of claim 15, further comprising: 
providing, by the computing device, the security token to the transaction backend device to facilitate the use of the account information to complete the transaction after determining the match.

Allowable Subject Matter

Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a system, a non-transitory computer-readable medium, and a method for facilitating a use of an account.

35 USC § 101: The newly amended claims 1-20 overcome the previous § 101 rejection because the following limitations integrate an abstract idea into a practical application: “determine scores for different combinations of the account user, the transaction, and the account owners after processing the information; determining, by the computing device, a match between the transaction and the account based on identifying a highest score of the scores for the different combinations, the match indicating that the account is to be used to complete the transaction; outputting, by the device, other information that identifies the match after determining the match, the match identifying the account user and the account; generating, by the computing device, a security token to be used to allow the account user to complete the - 12 -PATENTtransaction using the account based on the other information identifying the account user and the account; determining, by the computing device, a first set of instructions to configure a transaction card associated with the account user to use account information associated with the account, of the accounts, based on the determined match, the first set of instructions being associated with a-the security token; transmitting, by the computing device and to the transaction card associated with the account user, the first set of instructions and the security token configuring the transaction card to use the account information associated with the account based on determining the first set of instructions; and transmitting, by the computing device and to the transaction backend device, a second set of instructions to process the transaction, the second set of instructions configuring the transaction backend device to process the security token to complete the transaction.” These limitations are present in the independent claims 1, 8, and 15. Therefore, independent claims 1, 8, and 15, are patent eligible under § 101. Dependent 

35 USC § 102 and § 103: The prior art, Conaty (2007/0078760 A1) teaches generally a system, a non-transitory computer-readable medium, and a method for facilitating a use of an account. The prior art, however, fails to teach: “determine scores for different combinations of the account user, the transaction, and the account owners after processing the information; determining, by the computing device, a match between the transaction and the account based on identifying a highest score of the scores for the different combinations, the match indicating that the account is to be used to complete the transaction; outputting, by the device, other information that identifies the match after determining the match, the match identifying the account user and the account; generating, by the computing device, a security token to be used to allow the account user to complete the - 12 -PATENTtransaction using the account based on the other information identifying the account user and the account; determining, by the computing device, a first set of instructions to configure a transaction card associated with the account user to use account information associated with the account, of the accounts, based on the determined match, the first set of instructions being associated with a-the security token; transmitting, by the computing device and to the transaction card associated with the account user, the first set of instructions and the security token configuring the transaction card to use the account information associated with the account based on determining the first set of instructions; and transmitting, by the computing device and to the transaction backend device, a second set of instructions to process the transaction, the second set of instructions configuring the 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hwan (KR 2019048139 A) discloses: “The method involves receiving (S310) a payment account sharing request including a payment account, a limit amount, and information of a beneficiary. The payable amount of the settlement account is divided (S320) into a first amount corresponding to the limit amount and a remaining second amount. A payment limit is set (S330) so that the beneficiary has usage rights for the first amount. The first transaction amount requested to be paid is subtracted by the beneficiary from a first amount of the payment limited in the settlement account. The subtracted first transaction amount from the settlement account is transferred (S380) to the seller account.”

Lawrence O’Gorman. Comparing Passwords, Tokens, and Biometrics for User Authentication. Proceedings of the IEEE, Vol. 91, No. 12, pages 2021-2040, December 2003.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619